 1

 2

 3

 4

 5

 6

 7

8                              UNITED STATES DISTRICT COURT

 9                           CENTRAL DISTRICT OF CALIFORNIA

10

11   RONALD LLOYD AVILES,                         Case No. 8:19-01570 JVS (ADS)

12                              Petitioner,

13                              v.                ORDER ACCEPTING
                                                  REPORT AND RECOMMENDATION OF
14   ORANGE COUNTY PROBATION                      UNITED STATES MAGISTRATE JUDGE
     DEPARTMENT,                                  AND DISMISSING CASE
15
                                Respondent.
16

17         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition, Respondent’s

18   Answer, Petitioner’s Traverse, and all related filings, along with the Report and

19   Recommendation of the assigned United States Magistrate Judge dated March 8, 2021

20   [Dkt. No. 25].

21         Finding no objections on file, IT IS HEREBY ORDERED:

22         1.     The United States Magistrate Judge’s Report and Recommendation [Dkt.

23                No. 25] is accepted;

24         2.     The Petition is denied and this case is dismissed with prejudice;
 1         3.     Petitioner’s request for an evidentiary hearing [Dkt. No. 22, p. 3] is denied;

 2         4.     Any request for appointment of counsel is denied; and

 3         5.     Judgment is to be entered accordingly.

 4

 5   Dated: April 21, 2021

 6

 7                              ____________________________________
                                     THE HONORABLE JAMES V. SELNA
8                                    United States District Judge

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24



                                                 2
